Citation Nr: 9934815	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-06 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1961 to August 
1964.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that denied service 
connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement in April 1997, 
and the RO issued a statement of the case in April 1997.  The 
appellant testified at a hearing in May 1997.  The RO hearing 
officer requested additional development of the record.  In 
March 1998, a supplemental statement of the case was issued.  
The appellant submitted a substantive appeal in March 1998.  
In April 1999, the appellant withdrew her request for another 
hearing.

Recently received documents show that the appellant has been 
awarded a monetary settlement to resolve a tort claim based 
on her husband's treatment at a VA medical Center.  No claim 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) has yet 
been adjudicated, and the Board has no jurisdiction to 
adjudicate such a claim in the first instance.  The appellant 
is advised that she may begin to pursue such a claim (subject 
to any relevant portions of the settlement agreement) by 
notifying the RO.

FINDING OF FACT

The appellant has not submitted competent (medical) evidence 
linking the cause of the veteran's death due to anxiety, 
first found many years after service, to an incident of 
service or a service-connected disability.





CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, evidence which shows that her claim is 
plausible, meritorious on its own, or capable of 
substantiation. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If she has not presented 
such a claim, her appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81. "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet. App. 498 (1995).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, the service medical records are negative for 
any manifestations of a mental disorder.  Records at the time 
of the veteran's medical examination for discharge from 
service in 1964 report normal neurologic and psychiatric 
systems.  There were neither reports nor complaints of 
anxiety, nor were suicidal ideations noted, in service or 
within the one-year presumptive period following discharge.  
Hence, a mental disorder and its manifestations were not 
present in service.

The post-service medical records do not show symptoms of any 
anxiety reaction or depression until the mid-1980's, nearly 
20 years after the veteran's discharge from service.    VA 
medical records dated in August 1985 show that the veteran 
was treated for chronic alcoholism.  The veteran also 
underwent a psychiatric consultation at that time.  Upon 
examination, the veteran appeared tense, anxious, edgy, and 
worried; he was oriented for time, place, and person.  His 
attention and concentration were normal; his memory, recall, 
and judgment were intact.  There was no evidence of a thought 
disorder, or of suicidal ideations or plans. The examiner's 
impression was acute and chronic alcoholism.  While a VA 
social worker noted in August 1985 that the veteran had never 
been through any treatment programs and that he "may be 
suffering from PTSD" (post-traumatic stress disorder), there 
was no competent medical diagnosis of PTSD or any mental 
disorder other than his alcohol dependence at that time.  
Records show that the veteran was treated for detoxification 
only, and that he refused consideration of other VA 
rehabilitation programs.  

VA medical records show that the veteran was diagnosed with 
an anxiety reaction and with a history of alcohol abuse in 
September 1996, just prior to his death.  Records show that 
the veteran had been admitted to a VA facility for treatment 
of depression with suicidal tendency, and alcohol dependence.  
The veteran reported marital problems and that he recently 
lost his job.  The medical evidence of record appears to link 
the veteran's anxiety reaction to his family and employment 
situations.  There is no medical evidence of record that 
links the veteran's recent anxiety, found many years after 
service, to an incident of service.  A claim is not well 
grounded where there is no medical evidence showing a nexus 
between the claimed disability and service.  Caluza, 7 Vet. 
App. 498.

Statements of the appellant in the record are to the effect 
that the veteran was deeply disturbed because of his 
experiences in Vietnam.  The appellant also testified at a 
hearing in May 1997 that, in the years preceding the 
veteran's death, he suffered from nightmares, flashbacks, and 
other frustrations relating to his experiences in Vietnam. 
This lay evidence is not sufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 498 (1992).

A certificate of death shows that the veteran died in 
September 1996. The cause of death was a self-inflicted 
shotgun wound.

Although records in the claims folder dated in August 1985 
reflect that the veteran reported that he had been drinking 
since he came back from Vietnam, alcohol abuse is not 
considered a disability to have been incurred in active 
service because such a condition is considered due to willful 
misconduct.  38 C.F.R. § 3.301(a),(c)(2) (1999); VAOPGCPREC 
2-97; VAOPGCPREC 2-98.  

In this case, there is no competent (medical) evidence 
linking the veteran's anxiety reaction, first found many 
years after service, to an incident of service.  Hence, the 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.

There is no allegation, and the evidence does not appear to 
suggest, that the veteran would have been entitled to a total 
disability rating for compensation purposes for ten or more 
years immediately preceding his death, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318.  See Green v. Brown, 10 Vet. App. 111 
(1997).

The appellant is advised that she may reopen the claim for 
service connection for the cause of the veteran's death at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion linking the cause of the 
veteran's death to an incident of service. The testimony of 
the appellant seems to make the assertion that the veteran 
had a psychiatric disability with related alcohol abuse that 
caused or contributed to the veteran's death.  She is advised 
that she may reopen the claim for service connection for the 
cause of the veteran's death based on such a claim by 
notifying the RO and submitting evidence showing a plausible 
basis for the claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

